Order filed February 5, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-01019-CV
                                   ____________

                        NEWELL M. EVANS, Appellant

                                         V.

                      THEODORE P. FULLER, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-187877

                                     ORDER

      On September 11, 2014, appellant filed a notice of appeal of the denial of a
motion for reinstatement. According to information provided to this court, it
appears the judgment may not be a final, appealable order.

      The clerk’s record has not been filed in this appeal. On February 2, 2015,
appellant filed a motion to proceed as indigent.
      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Fort Bend County District Clerk to file a partial clerk’s record
with the clerk of this court on or before March 5, 2015. In order that this court
may ascertain its jurisdiction over the appeal, the partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial, other post-
judgment motion, or request for findings of fact and conclusions of law; and (3) the
notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellant’s affidavit of indigence, if any; (5) the contest(s) to the affidavit of
indigence, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM